In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00018-CR



      CHRISTOPHER JEFF LANGSTON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 20F0184-102




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                              ORDER

        The appellant’s brief in this matter was originally due June 9, 2022. This Court has

extended that briefing deadline twice, on appellant’s motions, resulting in the most recent due

date of August 1, 2022. We informed counsel when we granted the last extension request that

further extension requests would not be granted absent extraordinary circumstances. Counsel

has nonetheless filed a third motion seeking an additional four-day extension of the briefing

deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

four-day extension of the filing deadline. Consequently, counsel’s third motion to extend the

time to file the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter on or before August 5,

2022. This gives counsel the full four days he sought in his motion to complete the brief, which

we are certain will be adequate. The failure to file a brief on or before August 5 will result in

abatement of this appeal to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

        IT IS SO ORDERED.

                                                    BY THE COURT

Date: August 2, 2022




                                                    2